
	
		II
		110th CONGRESS
		2d Session
		S. 3120
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Schumer (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the income limitation for qualified performing artists eligible for an
		  above-the-line deduction for performance expenses.
	
	
		1.Increased income limitation
			 for qualified performing artists eligible for above-the-line deduction for
			 performance expenses
			(a)In
			 generalSection 62(b) of the
			 Internal Revenue Code of 1986 (defining qualified performing artist) is
			 amended—
				(1)by striking $16,000 in
			 paragraph (1)(C) and inserting $30,000,
				(2)by striking
			 subparagraph (B) of paragraph (3) and inserting the following new
			 subparagraph:
					
						(B)Application of
				paragraph (1)In the case of a joint return—
							(i)paragraph (1)
				shall be applied separately with respect to each spouse, and
							(ii)paragraph (1)(C)
				shall be applied with respect to one-half of their combined adjusted gross
				income.
							,
				and
				(3)by adding at the
			 end the following new paragraph:
					
						(4)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, the dollar amount contained in paragraph (1)(C) shall
				be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
